Citation Nr: 0013088	
Decision Date: 05/17/00    Archive Date: 05/24/00

DOCKET NO.  00-09 399	)	DATE
	)
	)


THE ISSUE

Eligibility for the payment of attorney fees from past-due 
benefits.


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
December 1945.  He died in February 1988.

The issue of eligibility for the payment of attorney fees 
from past-due benefits was raised sua sponte by the Board of 
Veterans' Appeals (Board) on its own motion pursuant to 38 
U.S.C.A. § 5904(c)(2) (West 1991 & Supp. 1999) and 38 C.F.R. 
§ 20.609(i) (1999).  The veteran's widow (herein identified 
as "the claimant") and her attorney were notified of this 
action by a letter dated in March 2000, and were advised 
therein that they were to submit any evidence or argument 
concerning this matter directly to the Board within 30 days.  
No additional evidence or argument has been received by the 
Board.  

By way of history, in a June 1995 hearing officer decision, 
the Department of Veterans Affairs (VA) Regional Office (RO) 
determined that new and material evidence had not been 
presented to reopen a claim of entitlement to service 
connection for the cause of the veteran's death.  The 
claimant filed a timely notice of disagreement.  In a January 
1998 decision, the Board also determined that new and 
material evidence had not been presented to reopen the claim.  
The claimant subsequently appealed that determination to the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court").  In a November 1998 
Order, the Court vacated the Board's January 1998 decision 
and remanded the matter to the Board.

In a June 1999 decision, the Board determined that new and 
material evidence had been presented to reopen the claim of 
entitlement to service connection for the cause of the 
veteran's death.  The Board found the claim well grounded and 
remanded the matter to the RO.  In a December 1999 rating 
decision, the RO granted entitlement to service connection 
for the cause of the veteran's death.  




FINDINGS OF FACT

1.  The veteran died in February 1988.

2.  In a June 1995 hearing officer decision, the RO 
determined that new and material evidence had not been 
presented to reopen a claim of entitlement to service 
connection for the cause of the veteran's death.  The 
claimant filed a notice of disagreement in May 1996.

3.  In a January 1998 decision, the Board determined that new 
and material evidence had not been presented to reopen the 
claim of entitlement to service connection for the cause of 
the veteran's death.  

4.  The claimant subsequently retained the services of a 
private attorney to provide legal services with respect to 
her claim; the attorney was retained in November 1998.  The 
Board and the RO received a copy of the attorney fee 
agreement in November 1998.

5.  Pursuant to the written agreement signed by the claimant 
in November 1998, the attorney agreed to provide legal 
services on a contingency basis of 20 percent of past-due 
benefits awarded, to be paid by VA directly to the attorney, 
based upon the favorable resolution of the claim.

6.  The attorney provided legal services with respect to the 
claim for entitlement to service connection for the cause of 
the veteran's death.

7.  In November 1998 the Court vacated the Board's January 
1998 decision and remanded the matter to the Board.

8.  In a June 1999 decision, the Board determined new and 
material evidence had been presented to reopen the claim of 
entitlement to service connection for the cause of the 
veteran's death.  The Board found the claim well grounded and 
remanded the matter to the RO.

9.  In a December 1999 rating decision, the RO granted 
entitlement to service connection for the cause of the 
veteran's death.  The award resulted in past-due benefits 
payable to the claimant.  



CONCLUSIONS OF LAW

1.  The criteria for a valid fee agreement between the 
attorney and the claimant for representational services 
before VA and the Board have been met with respect to the 
claim of entitlement to service connection for the cause of 
the veteran's death.  38 U.S.C.A. § 5904 (West 1991 & Supp. 
1999); 38 C.F.R. § 20.609 (1999).

2.  An attorney fee amounting to 20 percent of past-due 
benefits is payable from past-due benefits awarded for the 
period from December 30, 1994 to December 2, 1999, resulting 
from the grant of entitlement to service connection for the 
cause of the veteran's death.  38 U.S.C.A. § 5904(d) (West 
1991 & Supp. 1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the record reflects that the veteran died in 
February 1988.  

In a June 1995 hearing officer decision, the RO determined 
that new and material evidence had not been presented to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.  The claimant filed a notice of 
disagreement in May 1996.  A timely substantive appeal was 
filed in July 1996.  

In a January 1998 decision, the Board determined that new and 
material evidence had not been presented to reopen the claim 
of entitlement to service connection for the cause of the 
veteran's death.  

In November 1998, the RO and the Board received a copy of a 
fee agreement executed by the claimant and her attorney.  
Pursuant to the fee agreement, which was executed on November 
2, 1998, the claimant retained the attorney to provide legal 
services on a contingency basis of 20 percent of past-due 
benefits awarded, to be paid by VA directly to the attorney, 
based upon a favorable resolution of the claim.  The fee 
agreement reflects the veteran's VA claims file number.  

The claimant subsequently appealed her claim to the Court.  
In November 1998, the claimant's attorney filed a Motion for 
Remand with the Court.  The VA Office of General Counsel did 
not oppose the motion.  In a November 1998 Order, the Court 
granted the Motion for Remand and vacated the Board's January 
1998 decision.  The matter was remanded to the Board.

In a June 1999 decision, the Board found new and material 
evidence had been presented to reopen the claim of 
entitlement to service connection for the cause of the 
veteran's death.  The Board found the claim to be well 
grounded and remanded the matter to the RO for additional 
development.  

In a December 1999 rating decision, the RO granted 
entitlement to service connection for the cause of the 
veteran's death.  In a March 2000 letter, the RO informed the 
claimant that she was entitled to the payment of dependency 
and indemnity compensation benefits from January 1, 1995.  It 
was noted that the past-due benefits had been calculated as 
$49,819.00.  It was also noted that the maximum attorney fee 
payable, 20 percent of past-due benefits, computed as 
$9,963.80, had been withheld pending a determination by the 
Board of eligibility for the payment of attorney fees from 
such past-due benefits.  

Pertinent Law and Regulations

The Veterans Judicial Review Act (VJRA), Pub. L. 100-687, 102 
Stat. 4105 (1988) allows VA claimants to enter into 
agreements with attorneys to represent them in proceedings 
before VA, as long as the fee charged is neither 
"unreasonable" nor "excessive."  A fee may be charged to a 
claimant if all of the following conditions are met:

1.  A final decision must have been 
promulgated by the Board with respect to 
the issue, or issues, involved.  Fees may 
neither be charged, allowed, nor paid for 
services provided prior to the date of 
the Board's decision.  38 U.S.C.A. 
§ 5904(c)(1); 38 C.F.R. § 20.609(c)(1).

2.  The notice of disagreement that 
preceded the Board's decision with 
respect to the issue, or issues, involved 
must have been received by the agency of 
original jurisdiction (the RO) on or 
after November 18, 1988.  V.J.R.A. 
Section 403, 102 Stat. at 4122; 38 C.F.R. 
§ 20.609(c)(2).

3.  The attorney must have been retained 
not later than one year following the 
date that the decision by the Board with 
respect to the issue, or issues, involved 
was promulgated.  (This condition will be 
considered to have been met with respect 
to all successor attorneys at law or 
agents acting in the continuous 
prosecution of the same matter if a 
predecessor was retained within the 
required time period.)  38 U.S.C.A. 
§ 5904(c)(1); 38 C.F.R. § 20.609(c)(3).

If any of the foregoing criteria is lacking, a fee may not be 
charged.

In a precedent opinion, the VA's Office of the General 
Counsel cited analysis of the legislative history of the VJRA 
contained in the Court decision in In the Matter of the Fee 
Agreement of Smith, 1 Vet. App. 492, 508-509 (1991), which 
highlighted the fact that Congress only envisioned paid 
attorney representation after the Board first entered a final 
decision on a claim.  The General Counsel concluded that an 
attorney may not receive or solicit a fee in connection with 
representation of a claimant before the Department on a 
benefits issue until after the Board first issues a final 
decision on that claim.  Furthermore, a remand decision is 
not a "final" decision of the Board.  VAOPGCPREC 18-92, 57 
Fed. Reg. 49747 (1992); 
38 C.F.R. § 20.1100(b) (1999).

Analysis

In this matter, the Board's January 1998 "final decision" 
addressed the issue of whether new and material evidence had 
been presented to reopen the claim of entitlement to service 
connection for the cause of the veteran's death.  The notice 
of disagreement which preceded the Board's decision was 
received by the RO after November 18, 1988.  

The attorney fee agreement reflects the attorney was retained 
on November 2, 1998, not later than one year following the 
date of the Board's promulgation of the underlying decision.  
Subsequently, the attorney rendered services before the 
Court.  Thereafter, the attorney continued to represent the 
claimant in her appeal before VA.  The attorney's legal 
services preceded the effectuating rating decision.  
Therefore, the criteria under which attorney fees may be 
charged have been met.  

The Board now turns to the question of whether the attorney 
may be paid a fee directly by VA from past-due benefits 
awarded the veteran.  In that regard, the following criteria 
must be met:  (1) The total fee payable (excluding expenses) 
does not exceed 20 percent of the total amount of past-due 
benefits awarded; (2) the amount of the fee is contingent on 
whether or not the claim is resolved in a manner favorable to 
the claimant or appellant; (3) the award of past-due benefits 
results in a cash payment to a claimant or an appellant from 
which the fee may be deducted; and (4) the claimant or 
appellant and an attorney have entered into a fee agreement 
providing that payment for the services of the attorney will 
be made directly to the attorney by VA out of any past-due 
benefits awarded as a result of his successful appeal to the 
Board or an appellate court, or as a result of a reopened 
claim before VA following a prior final denial of such 
benefits by the Board or an appellate court.  38 U.S.C.A. 
§ 5904(d); 38 C.F.R. § 20.609(h).

The contingency fee agreement signed in November 1998 was 
executed by both the claimant and her attorney.  By 
definition, the payment of the fee was contingent on whether 
or not the claim was resolved successfully.  The agreement 
provided that the attorney's services were to be rendered on 
a contingent basis of 20 percent of past-due benefits 
awarded.  A fee that does not exceed 20 percent of past-due 
benefits is presumed to be reasonable.  See 38 C.F.R. 
§ 20.609(f).  Additionally, the requirement that an award of 
past-due benefits resulting in a cash payment to the 
appellant from which the attorney fee may be deducted has 
been met, since the December 1999 rating decision established 
entitlement to service connection for the cause of the 
veteran's death.  

The provisions of 38 C.F.R. § 20.609(g) and (h) require that 
the fee agreement include an applicable VA file number and be 
filed with the Board and the RO within 30 days of its 
execution.  A review of the record discloses that the 
November 1998 fee agreement did contain the veteran's VA file 
number, and that a copy of that agreement was furnished to 
both the RO and the Board within 30 days.  Thus, the 
provisions of 38 C.F.R. § 20.609(g) and (h) have been met.  

Consequently, the Board must determine whether the fee 
agreement provided for the payment of the services of the 
attorney directly to that attorney by VA.  As noted above, 
state plainly within the context of the attorney fee 
agreement is a proviso that any contingent fees are to be 
paid by VA directly to the attorney from any past due 
benefits awarded on the basis of the veteran's claim.  Thus, 
the Board concludes that the fee agreement provided for a 
total fee payable to the attorney that did not exceed 20 
percent of past-due benefits awarded on the basis of the 
claim, in compliance with the provisions of 38 U.S.C.A. 
§ 5904(d) and 38 C.F.R. § 20.609(h).  The attorney's expenses 
may be paid out of past-due benefits, pursuant to 38 C.F.R. 
§ 20.610(b) (1998).  The contingency fee agreement did not 
violate this regulatory provision.

Based upon the December 1999 RO decision, the effective date 
of the grant of entitlement to service connection for the 
cause of the veteran's death is the date the RO received the 
reopened claim, December 30, 1994.  In light of this, the 
inclusive dates for the purpose of entitlement to attorney 
fees based on the receipt by the claimant of compensation for 
the cause of the veteran's death are December 30, 1994 to 
December 2, 1999 (the date of the rating decision granting 
the benefit).  




ORDER

Eligibility for the direct payment by VA of the attorney fees 
is established.  The attorney should be paid 20 percent of 
past-due benefits resulting from the grant of entitlement to 
service connection for the cause of the veteran's death for 
the period from December 30, 1994 to December 2, 1999.



		
	John E. Ormond, Jr.
Member, Board of Veterans' Appeals



 


